
	

115 SRES 147 ATS: Commemorating the 25th anniversary of the 1992 Los Angeles civil unrest. 
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 4, 2017Committee discharged; considered and agreed toRESOLUTION
		Commemorating the 25th anniversary of the 1992 Los Angeles civil unrest.  
	
	
 Whereas Saturday, April 29, 2017, marks the 25th anniversary of the 1992 Los Angeles civil unrest; Whereas the 1992 Los Angeles civil unrest is also referred to as the 1992 Los Angeles riots, the South Central riots, the Rodney King riots, the Los Angeles uprising, the 1992 Los Angeles civil disturbance, and Sa-I-Gu, which means April 29 in Korean;
 Whereas the 1992 Los Angeles civil unrest began in South Central Los Angeles, California, following the acquittal of 4 Los Angeles Police Department officers who were charged with using excessive force against an African-American taxi driver named Rodney King;
 Whereas the acquittal immediately resulted in the formation of large crowds and a public outcry over concerns of racial injustice and police brutality, which soon led to civil unrest at the intersection of Florence Avenue and Normandie Avenue in Los Angeles and continued throughout Los Angeles;
 Whereas, during the 1992 Los Angeles civil unrest, more than 60 individuals lost their lives amid the looting and fires, more than 2,000 individuals suffered injuries, and more than 11,000 individuals were arrested;
 Whereas more than $1,000,000,000 of property damage was incurred during the 1992 Los Angeles civil unrest, with approximately 3,600 fires set and destruction to over 1,100 buildings throughout Los Angeles;
 Whereas the 1992 Los Angeles civil unrest continued for a total of 6 days, during which the unrest spread through multiple neighborhoods, including Koreatown, Inglewood, Hawthorne, Lynwood, Compton, and Long Beach;
 Whereas the 1992 Los Angeles civil unrest ended following the deployment of thousands of United States Armed Forces personnel;
 Whereas, on May 2, 1992, an estimated 30,000 individuals gathered in a peace march in Koreatown during the 1992 Los Angeles civil unrest, calling for healing and supporting merchants in Koreatown whose businesses were decimated; and
 Whereas, on April 29, 2017, local leaders, business owners, and individuals in the African-American, Latino, and Korean-American communities will join together to remember the lives lost during the 1992 Los Angeles civil unrest and to discuss continued work to promote unity in Los Angeles: Now, therefore, be it
		
	
 That the Senate— (1)recognizes and offers condolences to all who lost their lives, suffered injuries, and suffered losses to their businesses and property during the 1992 Los Angeles civil unrest;
 (2)recognizes and commends the communities throughout Los Angeles for the work done to bring different constituencies together to recover and rebuild Los Angeles, improve police oversight, and continue the momentum for change gained in the ensuing months and years following the 1992 Los Angeles civil unrest; and
 (3)expresses hope that the memory of the 1992 Los Angeles civil unrest will promote greater dialogue, civility, and unity among all of the communities throughout Los Angeles.
			
